Citation Nr: 0416186	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-150 54A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for thrombocythemia.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from March 1984 to October 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Hartford, Connecticut 
Regional Office (RO).

In November 2000, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been prepared and 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
thrombocythemia.  VA treatment records reflect a history of 
thrombocythemia.  In a statement dated in April 2003, the 
veteran's treating physician indicated that the veteran was 
under her care for essential thrombocythemia.  He had been on 
Hydroxyurea for approximately 10 years and that 
thrombocythemia had been present for ten years.  She further 
stated that it was entirely possible that the thrombocythemia 
was present during the veteran's period of active duty, 
although she had no laboratory data to confirm he opinion.  

During the veteran's personal hearing before the undersigned 
he testified that during service he worked on a nuclear 
submarine where he was exposed to radiation.  He reported 
that prior to his separation from service his blood work was 
abnormal.  He testified that he was diagnosed with 
thrombocythemia in 1994.  It does not appear that the records 
evidencing the onset of the disorder have been requested.

A review of the service records revealed that the veteran 
worked as machinist mate, propulsion plant operator, which 
included exposure to ionizing radiation.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required. 

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should, with the appellant's 
assistance as needed, attempt to obtain 
copies of clinical records from 1994 and 
thereafter showing the onset of the 
pathology at issue.  To the extent 
needed, the veteran should identify the 
addresses and approximate dates of 
treatment so that records can be 
obtained.  These records are potentially 
probative as to etiology.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, that too should be 
set forth in the claims folder.

2.  Thereafter, and whether or not 
records are obtained, the RO should 
afford the veteran VA hematology 
examination to determine the etiology his 
thrombocythemia.  All indicated tests and 
studies should be performed.  The 
examiner should review the entire claims 
folder to include the service medical 
records (i.e. reports of medical 
examination and laboratory reports) and 
examine the appellant.  The hematologist 
should provide an opinion concerning 
whether it is at least as likely as not 
that the veteran's thrombocythemia, is 
related to service, to include any 
exposure she had in service to ionizing 
radiation.  The veteran should address 
whether the veteran's duties in service 
contributed to his thrombocythemia.  

The rationale for any opinion expressed 
should be set forth.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.

3.  Thereafter, the RO should 
readjudicate the issues on appeal, if any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and afford the 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board, as 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




